     Case: 4:20-cr-00712-SRC Doc. #: 23 Filed: 01/21/21 Page: 1 of 2 PageID #: 70




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )             Case No.: 4:20-cr-00712-SRC
                                             )
COURTNEY CURTIS,                             )
                                             )
                        Defendant.           )

              SECOND MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         COMES NOW defense counsel Talmage E. Newton IV, and for and in support of his

second motion to withdraw as counsel, and for appointment of new counsel, states as follows:


         1.    Since counsel’s appointment under the C.J.A. on January 15, 2021, (see

DCD_21), irreconcilable differences have arisen in the attorney-client relationship, including a

breakdown in effective communication, which prohibit counsel from continuing to represent the

Defendant Courtney Curtis.

         2.    Counsel and Mr. Curtis have discussed the irreconcilable differences which have

arisen in their relationship and are both aware of the recent breakdown in communication.

Counsel has advised Mr. Curtis that this motion would be filed today.

         3.    Mr. Curtis intends to ask the Court to appoint him new counsel under the

Criminal Justice Act.

         4.    A CJA-23, completed and executed by Defendant Courtney Curtis, has previously

been filed with this Court under seal.

         5.    Counsel for the Government has been informed that counsel would be seeking

leave to withdraw.

                                             Page 1 of 2
  Case: 4:20-cr-00712-SRC Doc. #: 23 Filed: 01/21/21 Page: 2 of 2 PageID #: 71




          6.     To the extent the Court seeks further explanation regarding the Defendant’s

request, defense counsel asks that such proceedings occur ex parte so as to not prejudice Mr.

Curtis.


          WHEREFORE, Counsel respectfully requests that he be granted leave to withdraw as

counsel; that the defendant be appointed new counsel under the Criminal Justice Act; and for

such further relief as the Court may deem just and proper in the premises.



                                                             Respectfully submitted,

                                                             NEWTON BARTH, L.L.P




                                               By:
                                                             Talmage E. Newton IV, MO56647
                                                             talmage@newtonbarth.com
                                                             555 Washington Ave., Ste. 420
                                                             St. Louis, Missouri 63101
                                                             (314) 272-4490 - Office
                                                             (314) 762-6710 - Facsimile

                                                             Attorney for Defendant


                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing was electronically served on all

parties of record and filed with the court via the court’s e-filing System on this 21st day of

January, 2021.




                                               Page 2 of 2
